Mr. Presiding Justice Dibell delivered the opinion of the court. 10. Criminal law, § 357* — when motion for new trial properly refused. A motion for a new trial in a criminal case on the ground of newly-discovered evidence is properly denied where the evidence is merely cumulative and is not conclusive. 11. Intoxicating liquobs, § 161* — when judgment in criminal prosecution modified on ground of excessiveness. A judgment in a criminal prosecution for the illegal sale of intoxicating liquor in anti-saloon territory for imprisonment for- 240 days in the county jail and fines aggregating $2,950, and costs of $700, and further providing that if, at the end of the jail sentence, the fine and costs were not paid the defendant should stand committed to the county jail until the fine and costs were paid at the rate of $1.50 per day, was held to be excessive, where it appeared that defendant was a man 65 years of age, was in poor health and not a man of means, and such judgment was modified so as to eliminate the fines under the first 20 of the 39 counts and to provide that the order for commitment to the county jail if the costs were not paid should not apply to costs made and taxed against the defendant